Citation Nr: 9933086	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-22 955	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss in the right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO found 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for hearing loss in 
the right ear.  The RO also denied service connection for 
hearing loss in the left ear, and for bilateral tinnitus.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
September 1985 rating decision that denied service connection 
for hearing loss in the right ear.

2.  Since the September 1985 rating decision, the veteran has 
submitted new evidence that is relevant to the issue of 
whether right ear hearing loss was aggravated during service.

3.  There is plausible evidence that the veteran's right ear 
hearing loss increased during service.

4.  The veteran has not submitted evidence of current left 
ear hearing impairment that can be considered a disability 
for VA purposes.

5.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for bilateral tinnitus.

6.  The veteran first noticed ringing in his ears during 
service, after he worked in a noisy environment as an 
automotive mechanic.


CONCLUSIONS OF LAW

1.  The September 1985 rating decision denying service 
connection for hearing loss in the right ear is a final 
decision.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since September 1985 is new and 
material to the veteran's claim for service connection for 
right ear hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for right ear hearing 
loss is a well grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.385 (1999).

5.  It is reasonably shown that bilateral tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear
In April 1984, the veteran filed a claim for service 
connection for hearing loss in the right ear.  The RO denied 
the claim in a September 1985 rating decision.  A rating 
decision becomes final when a claimant does not file a notice 
of disagreement with 

that decision within one year after the decision is issued.  
See 38 U.S.C.A. § 7105 (West 1991).  The veteran did not file 
a notice of disagreement with the September 1985 rating 
decision, and that decision became final.

In April 1990, the veteran filed a claim for service 
connection for bilateral hearing loss.  With respect to the 
hearing loss in the right ear, in light of the prior denial, 
that claim has the effect of a request to reopen a claim for 
service connection.  A final decision on a claim that has 
been denied shall be reopened if new and material evidence 
with respect to that claim is presented or secured.  
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has ruled that, if the Board determines that 
new and material evidence has been submitted, the case must 
be reopened and evaluated in light of all the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (1996).  In order to be considered new, evidence must 
not merely summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis (not only since the time that 
the claim was last disallowed on the merits).  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The September 1985 rating decision is the only final 
disallowance of service connection for hearing loss in the 
right ear.  Therefore, the Board will address the request to 
reopen based on whether new and material evidence has been 
submitted since September 1985.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet.App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet.App. at 160.

The evidence associated with the claims file in September 
1985 included service medical records and the report of a 
March 1985 VA medical examination.  The veteran reported that 
he had undergone surgery on his right ear during service, 
without resulting improvement in the hearing loss in that 
ear.  The service medical records associated with the claims 
file did not include any records of surgery on the right ear.  
In the report of a medical examination of the veteran in July 
1977, for entry into service, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
35

35
LEFT
10
5
5

10

In the veteran's December 1983 separation examination, 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
50
90
45
LEFT
5
10
10
10
20

In a VA audiological evaluation in March 1985, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40

35
LEFT
5
5
5

15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.

The evidence added to the claims file since the September 
1985 rating decision includes statements and hearing 
testimony from the veteran, and VA and private medical 
records.  In statements submitted in 1997, the veteran wrote 
that his right ear drum was surgically removed and replaced 
while he was in service.  He asserted that hearing loss in 
his right ear was permanently aggravated during service.

In an October 1997 hearing at the RO, the veteran reported 
that before service, in 1960 or 1961, he had an infection of 
his right ear, and a doctor poked a hole in his ear to let it 
drain.  He reported that he had a minor problem with his 
hearing after that.  He reported that during service he 
worked as a mechanic.  He stated that he was exposed to 
engine and machinery noise that was made louder by being 
inside the metal Quonset huts where he worked.  He stated 
that doctors told him that his right ear drum had split and 
scarred over several times due to the noise.  He stated that 
doctors told him that his eardrum and the lining of his ear 
were so damaged that it was necessary to remove the eardrum 
and bones and replace them with prosthetic parts.  He 
reported that he underwent the recommended surgery, but that 
the hearing in his right ear did not improve.

VA outpatient treatment notes reflect that in March 1996 the 
veteran reported that his ears were plugged up and ringing 
following a cold.  He reported that his right ear drum had 
been replaced during service.  With respect to the veteran's 
right ear, the examiner reported only that the ear was 
impacted with cerumen.  January 1997 notes from private ear, 
nose, and throat specialist Shin-Fu Hsu, M.D., indicated that 
the veteran reported that he had lost hearing in his right 
ear fifteen to twenty years earlier, and that he had 
undergone an operation at that time.

Since the September 1985 rating decision, the veteran has 
asserted that hearing loss in his right ear was permanently 
aggravated during service.  He has reported that he was 
exposed to noise during service, and that he had surgery to 
address damage caused by that noise exposure.  The 
information that the veteran has provided was not of record 
in September 1985, and is relevant to the issue of whether 
hearing loss in the veteran's right ear was aggravated during 
service.  The Board finds that the added evidence is new and 
material to a claim for service connection for right ear 
hearing loss.  Accordingly, the claim is reopened.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran's claim to reopen his claim for service 
connection for right ear hearing loss is based on his 
assertion that right ear hearing loss was aggravated during 
service.  An injury or disease that exists prior to a 
veteran's service will be considered to have been aggravated 
by service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  In 
this case, there is some evidence that the veteran's right 
ear hearing loss increased during his service.  Therefore, 
the Board finds that the claim for service connection based 
on aggravation is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the development of additional evidence is 
necessary to assist in adjudication of the claim.  The 
Board's remand instructions follow the decisions on the other 
issues on appeal.

Left Ear
The veteran's April 1990 claim for service connection for 
bilateral hearing loss had the effect of initiating a claim 
for service connection for left ear hearing loss, in addition 
to seeking to reopen a previously denied claim for service 
connection for right ear hearing loss.  As noted above, the 
claims file contains records of audiological testing 
performed in 1977, 1983, and 1985.  On each of those 
occasions, test results for the left ear indicated that the 
auditory threshold was not higher than 25 decibels in any of 
the tested frequencies.  The left ear speech recognition 
score obtained in 1985 was greater than 94 percent.  The test 
results indicate that the hearing in the veteran's left ear 
is not impaired to a degree that is considered a disability 
for purposes of awarding VA benefits.  See 38 C.F.R. § 3.385 
(1999).  Competent evidence of the existence of a current 
disability is necessary to form a well grounded claim for 
service connection.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Caluza v. Brown, 7 Vet. App. 498 (1995).  In the 
absence of evidence of a current disability, the claim for 
service connection for left ear hearing loss is not a well 
grounded claim, and must be denied.

Bilateral Tinnitus
The veteran is seeking service connection for bilateral 
tinnitus.  His service medical records do not contain any 
report of tinnitus.  On VA examination in March 1985, he 
reported that he had ringing in his right ear.  VA outpatient 
treatment notes from March 1996 indicate that the veteran 
reported ringing in his ears following a cold.  Private 
treatment notes from Dr. Hsu in January 1997 reflect that the 
veteran reported tinnitus in his left ear, but not in his 
right ear.

In his October 1997 hearing at the RO, the veteran reported 
that he was exposed to noise during service when he worked as 
a mechanic.  His service records confirm that he worked as an 
automotive mechanic.  The veteran reported that when he 
changed duties from mechanical work to office work, and 
worked in a less noisy environment, at that time he first 
noticed ringing in his ears.  He reported that he discussed 
the ringing with a medic, and the medic told him that there 
was no treatment for it.  The veteran reported that he had 
continued to hear ringing in his ears since service.

The veteran's report of chronic tinnitus following noise 
exposure during service is plausible, and the Board finds 
that the claim for service connection is well grounded.  The 
Board also finds that the facts relevant to that claim have 
been properly developed, so that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.  The Board finds that the veteran's reports of 
tinnitus continuing since service are credible.  Therefore, 
the Board finds that the evidence reasonably supports a grant 
of service connection for bilateral tinnitus.


ORDER

The previously denied claim for service connection for right 
ear hearing loss is reopened.

A well grounded claim for service connection for left ear 
hearing loss not having been submitted, the claim is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.


REMAND

The veteran contends that his right ear hearing loss was 
permanently aggravated during service.  He reports that he 
had exposure to noise during his work as a mechanic.  He 
states that doctors told him that right ear surgery, with 
replacement of his eardrum, was necessary because of damage 
to his ear from noise exposure.  The Board notes that the 
service medical records associated with the claims file do 
not include records of the surgery, or records of treatment 
directly prior to and following the surgery.  With the 
veteran's assistance in identifying the location and 
approximate dates of the treatment, efforts should be made to 
obtain those treatment records, as the veteran reports that 
the doctors treating him at that time stated that damage to 
the ear was attributable to noise exposure during service.

While the veteran's service separation examination shows 
right ear hearing loss worse than the hearing loss found on 
his entrance examination, a 1985 VA examination showed 
hearing loss only slightly worse than that found on entry 
into service.  To assist in determining whether a significant 
permanent increase in hearing loss occurred during service, a 
new VA audiological evaluation should be performed.  An 
examination of the veteran's right ear should also be 
performed, and the examiner should be asked to state an 
opinion as to the likely etiology of any current hearing 
loss.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the appellant 
that he may submit additional evidence 
and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the location and approximate 
dates of the treatment and surgery of his 
right ear during service.

3.  The RO should contact the service 
department facilities identified by the 
veteran, and request records of the 
treatment and surgery of the veteran's 
right ear during service.

4.  The RO should schedule the veteran 
for a VA audiological evaluation and a 
physical examination of the veteran's 
right ear.  The examining physician 
should be provided with the veteran's 
claims file for review prior to the 
examination.  The examiner should 
describe the condition of the veteran's 
right ear residual to surgery.  The 
examiner should provide an opinion as to 
the likely etiology of any current right 
ear hearing loss.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







